DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a molded body production method as recited in claim 6.
	The closest prior art, Atkinson, U.S. Pre Grant Publication 2006/0280938, teaches a composite comprising a thermoplastic resin and carbon long fibers wherein the length of the carbon fibers are greater than or equal to about 2 millimeters.  Atkinson also teaches that the thermoplastic resin includes a blend of nylon 6,6 [polyamide 6,6] and polyphenylene ether.  Atkinson fails to teach or suggest that the method comprises cold pressing the composite material less and a thermoplastic resin, wherein the composite material satisfies K1 < 1.5 x K2, wherein:
K1 represents an inclination of an approximate straight line obtained by:
performing strain sweep tests from 0% to 100% on the composite material at a
temperature of 270°C, a shear of 100 rad/sec, and a normal load of 2N; plotting, in double logarithmic scales, the values of strain% versus the values of complex viscosity coefficient Pa-sec in a range of 35% strain or more; and performing linear approximation thereon, and
K2 represents an inclination of an approximate straight line obtained by: performing strain sweep tests from 0% to 100% on the composite material at a temperature of 270°C, a shear of 100 
performing linear approximation thereon, wherein the cold pressing includes at least the following steps A-1) to A-3): step A-1) heating the composite material to a softening temperature or higher of the thermoplastic resin contained in the composite material; step A-2) disposing the heated composite material obtained in step A-1) in a mold whose temperature is adjusted to be lower than the softening temperature of the thermoplastic resin; and step A-3) pressing and molding the composite material disposed in the mold in step A-2); and wherein the step A-3) further comprises a stretching step and a flow step, wherein the composite material sandwiched between an upper mold and a lower mold is pulled and stretched by the upper mold in the stretching step.

	In summary, claims 6-8 and 11-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786